DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pilot-First Action Interview
The Examiner notes that under the Full First Action Interview Pilot Program, the Office is permitting applicants to request the Office to enter the previously filed proposed amendment and/or arguments as a reply under 37 CFR 1.111 to address every rejection, objection and requirement set forth in the Pre-Interview Communication, waiving a First Action Interview Office Action, if the proposed amendment and/or arguments comply with the requirements of 37 CFR 1.121 and 37 CFR 1.111(b)-(c). If the examiner agrees to enter the proposed amendment as the reply under 37 CFR 1.111 to the Pre-Interview Communication, the examiner must annotate the proposed amendment (e.g., “OK to enter”) on the first page of the proposed amendment, and provide a statement in the Interview Summary (e.g., “Applicant requested to enter the proposed amendment as a reply under 37 CFR 1.111 to the Pre-Interview Communication, waiving the First Action Interview Office Action”). Applicant cannot file any additional amendment and/or arguments until the mailing or notification of the next Office action. 
In the Instant case as documented on the Interview Summary attached, a First Action Interview Office Action will not be provided to the applicant. The Pre-Interview Communication and the interview will be deemed the first Office action on the merits. 
The examiner will enter the proposed amendment and/or arguments, consider it as the reply under 37 CFR 1.111, and provide an Office action in response to the reply.  Note that this Office Action is in response to the reply filed 01/13/2021.  Also note that a Supplemental Amendment was filed on 02/05/2021
The Office action will be the second Office action on the merits, and thus it could be a final Office action, a notice of allowability, or other appropriate action. 
In the Instant case as documented on the Interview Summary, a Final rejection, as documented hereafter, is deemed proper on the basis of the guidelines of the Pilot Program.  Applicant’s representative was informed of the finality of the Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-11, 14, 16 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nevills US 5,452,971.
In regards to claim 9, Nevills discloses as per Figure 7-10 for example, a twist drill (30) comprising: an operating portion (as shown on Figures 8 and 10) comprising a cone portion (refer to where cutting edges 38a and 38b are being disposed as per Figures 9 and 10) and a cylinder portion (refer to the cylinder portion on body 31) axially fixed to the cone portion; a shank portion (refer to the shank portion that is intended to be inserted to a power tool, col 10, lines 57-58) axially fixed to the cylinder portion opposite the cone portion; a spiral flute (32) formed on an exterior surface of the operating portion extending from a front end of the cone portion and at least to partway up the cylinder portion, the spiral flute having a sidewall; a plurality of composite cutting blade groups (49a-40e and/or 39a-39e) formed sequentially and spirally (since the drill is a twist or helical drill) on a cone portion exterior from the front end of the cone portion to a rear end of the cone portion, each of the plurality of composite cutting blade groups comprising: a conical first step surface (refer to the conical step surface where cutting edges 40a-40e and/or 39a-39e are being disposed); a cylindrical second step surface (refer to the cylindrical step surface disposed directly adjacent to conical step surface, the 
In regards to claim 10, Nevills discloses the twist drill of claim 9, Nevills also discloses that, the minor cutting edge is configured to smooth the machined surface of the workpiece to improve surface quality.
In regards to claim 11, Nevills discloses the twist drill of claim 9, Nevills also discloses that a height of each composite cutting blade group is uniform.
In regards to claim 14, Nevills discloses the twist drill of claim 9, Nevills also discloses that the diameter of the composite cutting blade group located at the rear end of the cone portion (40e and/or 39e) is equal to a cylinder portion diameter (see Figure 7, note that cutting blade groups 40e and/or 39e are both located at the same radial distance from the center axis, as cylindrical body 31).
In regards to claim 16, Nevills discloses the twist drill of claim 9, Nevills also discloses that each of the plurality of composite cutting blade groups is coaxial with the cone portion (see Figure 7, where the cutting blade groups are coaxial with the cone portion).
claim 24, Nevills discloses the twist drill of claim 9, Nevills also discloses that a cutting force is capable of being dispersed on each of the plurality of composite cutting blade groups within a drill hole of a workpiece.
Claim(s) 9-11, 14-16 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korb et al. US 4,582,458 (hereafter--Korb--).
In regards to claim 9, Korb discloses as per Figure 7 for example, a twist drill (30, note that since the drill 30 has a helical flute, twisting along a longitudinal axis of the drill 30, then it is considered a twist drill) comprising: an operating portion (refer to annotated Figure 7 below) comprising a cone portion (refer to annotated Figure 7 below) and a cylinder portion (annotated Figure 7 below) axially fixed to the cone portion; a shank portion (12) axially fixed to the cylinder portion opposite the cone portion; a spiral flute (18, col 2, line 41-42) formed on an exterior surface of the operating portion extending from a front end of the cone portion and at least to partway up the cylinder portion, the spiral flute having a sidewall; a plurality of composite cutting blade groups (1-8) formed sequentially and spirally (since the drill is a twist or helical drill) on a cone portion exterior from the front end of the cone portion to a rear end of the cone portion, each of the plurality of composite cutting blade groups comprising: a conical first step surface (16); a cylindrical second step surface (14) adjacent to the conical first step surface; a major cutting edge (see annotated Figure 7 below) defined by the intersection of the conical first step surface and the sidewall of the spiral flute (see also col 4, lines 1-5); a minor cutting edge (see annotated Figure 7 below) defined by the intersection of the cylindrical second step and the and the sidewall of the spiral flute (see also col 4, lines 1-5); and a cutting tip defined by the intersection of the major cutting edge, the minor cutting edge, and the sidewall of the spiral flute; a top blade (32) is provided on the front end of the cone portion; wherein a diameter of each of the plurality  of composite cutting blade groups sequentially increase from the front end to a rear end of the cone portion (see col 2, lines 20-25); and wherein each of the plurality of 

    PNG
    media_image1.png
    1018
    845
    media_image1.png
    Greyscale

In regards to claim 10, Korb discloses the twist drill of claim 9, Korb also discloses that, the minor cutting edge is configured to smooth the machined surface of the workpiece to improve surface quality.
In regards to claim 11, Korb discloses the twist drill of claim 9, Korb also discloses that a height of each composite cutting blade group is uniform.
claim 14, Korb discloses the twist drill of claim 9, Korb also discloses that the diameter of the composite cutting blade group located at the rear end of the cone portion (see composite cutting blade group 7) is equal to a cylinder portion diameter (annotated Figure 7 above).
In regards to claim 15, Korb discloses the twist drill of claim 9, Korb also discloses that the major cutting edge is angled at 45 degrees to an axis of the cone portion (see col 2, line 35).
In regards to claim 16, Korb discloses the twist drill of claim 9, Korb also discloses that each of the plurality of composite cutting blade groups is coaxial with the cone portion (see Figure 7, where the cutting blade groups 1-8 are coaxial with the cone portion).
In regards to claim 24, Korb discloses the twist drill of claim 9, Korb also discloses that a cutting force is capable of being dispersed on each of the plurality of composite cutting blade groups within a drill hole of a workpiece.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korb et al. US 4,582,458 (hereafter--Korb--) as applied to claim 9 above and in further view of Allen et al. US 2014/0363244 (hereafter--Allen--).
claim 12, Korb discloses the twist drill of claim 9, Korb also discloses a height of each composite cutting blade group.
However, Korb fails to disclose that the height of each composite cutting blade group is varied irregularly.
Nevertheless, Allen teaches that it is well known in the art of drills to have a height of composite cutting blade groups be varied irregularly (see paragraph [0066] and Figures 44 and 45 for example).  By varying the height of each cutting blade group, it allows the user an easier control of the drill to stop at those corresponding steps.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify Korb’s height of each composite cutting blade to be varied irregularly to allow the user an easier control of the drill to stop at a desired step. 
In regards to claim 12, Korb discloses the twist drill of claim 9, Korb also discloses the top blade.
However, Korb fails to disclose that the top blade comprises a chisel edge, two auxiliary cutting edges and two straight major cutting edges, the auxiliary cutting edge is respectively intersected with the straight major cutting edge and the chisel edge.
Nevertheless, Allen teaches that it is well known in the art of drills to have a drill with a top blade 21, wherein the top blade 21 has a chisel edge (refer to the chisel tip), two auxiliary cutting edges (28) and two straight major cutting edges (32), the auxiliary cutting edge is respectively intersected with the straight major cutting edge and the chisel edge (see Figure 3 for example).  
A person having ordinary skill in the art of drilling would have recognize that by providing a drill top blade with a chisel edge, two auxiliary cutting edges and two major cutting edges improves accuracy when drilling a pilot hole by preventing wobbling or shifting when initiating the drilling process.

In regards to claim 17, Korb discloses the twist drill of claim 9, Korb also discloses that the top blade (32) has a major cutting edge (see Figure 8) having a length that is greater than each of the major cutting edges of the plurality of composite cutting blade groups (1-8). Note that Korb’s major cutting edge of the top blade has a greater length than each of the major cutting edges of the plurality of composite cutting blade groups in the same manner as shown in Figure 3 of the Applicant’s Drawings as filed.
However, Korb fails to disclose that the shape of the major cutting edge is straight.
Nevertheless, a person having ordinary skill in the art would have recognize that the shape of the cutting edges will depend on the type of material being machined and the desired cutting edge strength.  Allen teaches a straight major cutting edge (32).
Accordingly, it would have been obvious at the time the Applicant’s invention was filed to modify Korb’s top blade’s major cutting edge’s shape to be straight as taught by Allen, depending on the type of material being machined and desired cutting edge strength.
Claims 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korb et al. US 4,582,458 (hereafter--Korb--) in further view of Allen et al. US 2014/0363244 (hereafter--Allen--).
In regards to claim 18, Korb discloses as per Figure 7 for example, a twist drill (30, note that since the drill 30 has a helical flute, twisting along a longitudinal axis of the drill 30, then it is considered a twist drill) comprising: an operating portion (refer to annotated Figure 7 below) 


    PNG
    media_image1.png
    1018
    845
    media_image1.png
    Greyscale

However, Korb fails to disclose that the top blade comprises a chisel edge, two auxiliary cutting edges and two straight major cutting edges, the auxiliary cutting edge is respectively intersected with the straight major cutting edge and the chisel edge.
Nevertheless, Allen teaches that it is well known in the art of drills to have a drill with a top blade 21, wherein the top blade 21 has a chisel edge (refer to the chisel tip), two auxiliary cutting edges (28) and two straight major cutting edges (32), the auxiliary cutting edge is 
A person having ordinary skill in the art of drilling would have recognize that by providing a drill top blade with a chisel edge, two auxiliary cutting edges and two major cutting edges improves accuracy when drilling a pilot hole by preventing wobbling or shifting when initiating the drilling process.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to replace Korb’s top blade with Allen’s top blades which includes a chisel edge, two auxiliary cutting edges and two major cutting edges in order to improve accuracy when drilling a pilot hole and prevent shifting when initiating the drilling process.  Also, it has been noted that replacing Korb’s top blade with Allen’s top blade is also a simple substitution of one known top blade with another in order to obtain a predictable result of preventing shifting when initiating a drilling hole and improve accuracy when drilling a pilot hole.
In regards to claim 19, Korb as modified discloses the method of claim 18, Korb as modified also discloses that a height of each composite cutting blade group is uniform.
In regards to claim 20, Korb as modified discloses the method of claim 18, Korb as modified also discloses a height of each composite cutting blade group.
However, Korb fails to disclose that the height of each composite cutting blade group is varied irregularly.
Nevertheless, Allen teaches that it is well known in the art of drills to have a height of composite cutting blade groups be varied irregularly (see paragraph [0066] and Figures 44 and 45 for example).  By varying the height of each cutting blade group, it allows the user an easier control of the drill to stop at those corresponding steps.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify Korb’s height of each composite cutting blade to be varied irregularly to allow the user an easier control of the drill to stop at a desired step. 
claim 21, Korb as modified discloses the method of claim 18, Korb as modified also discloses that each of the plurality of composite cutting blade groups is coaxial with the cone portion (see Figure 7, where the cutting blade groups 1-8 are coaxial with the cone portion).
In regards to claims 22 and 23, Korb as modified discloses the method of claim 18, Korb as modified also discloses that the top blade (32) has a major cutting edge (see Figure 8) having a length, that is greater than each of the major cutting edges of the plurality of composite cutting blade groups (1-8). Note that Korb’s major cutting edge of the top blade has a greater length than each of the major cutting edges of the plurality of composite cutting blade groups in the same manner as shown in Figure 3 of the Applicant’s Drawings as filed.
However, Korb fails to disclose that the shape of the major cutting edge is straight.
Nevertheless, a person having ordinary skill in the art would have recognize that the shape of the cutting edges will depend on the type of material being machined and the desired cutting edge strength.  Allen teaches a straight major cutting edge (32).
Accordingly, it would have been obvious at the time the Applicant’s invention was filed to modify Korb’s top blade’s major cutting edge’s shape to be straight as taught by Allen, depending on the type of material being machined and desired cutting edge strength.
Response to Arguments
Applicant’s arguments filed on 02/05/2021 with respect to claims 1-8 have been carefully and fully considered, and in light of Applicant’s amendments, which cancelled previously presented claims 1-8, a new ground(s) of rejection under 35 USC § 102 over Nevills US 5,452,971 and under 35 USC § 102 over Korb et al. US 4,582,458; and under 35 USC § 103 over Korb et al. US 4,582,458 in view of Allen et al. US 2014/0363244 (hereafter--Allen--) have been incorporated as aforementioned.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722